In an action, inter alia, for a judgment declaring the expiration date of the parties’ lease, and in a related summary holdover proceeding, inter alia, to evict the defendant from the subject premises, which was transferred to the Supreme Court, Richmond County, from the Civil Court, Richmond County, Gigante, Inc., appeals, by permission, from an order of the Supreme Court, Richmond County (Straniere, J.), dated June 28, 2005, which, sua sponte, inter alia, disqualified its attorney in both the action and the summary holdover proceeding.
Ordered that the order is affirmed, with costs.
Under the circumstances at bar, we conclude that the court properly, inter alia, disqualified the appellant’s attorney (see Cardinale v Golinello, 43 NY2d 288 [1977]; Kheel v Continental *533Baking Co., 219 AD2d 846 [1995]; Matter of Walden Fed. Sav. & Loan Assn. v Village of Walden, 212 AD2d 718 [1995]). Miller, J.P., Ritter, Goldstein and Lunn, JJ., concur.